Citation Nr: 1001729	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine with radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1975 to 
September 1979 and subsequent Reserve service including 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned in Columbia, South Carolina, 
in September 2008.  The hearing transcript is of record.

In November 2008, the Board remanded the Veteran's claims for 
additional evidentiary development including obtaining the 
Veteran's social security administration (SSA) records.  
Those records were obtained and therefore the Board 
determines that the issue is ready for appellate review.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's disability of the lumbar spine with radiculopathy 
of the right lower extremity is shown to have developed as a 
result of an established event, injury, or disease during 
active or ACDUTRA service nor as a result of an injury during 
INACDUTRA service.


CONCLUSION OF LAW

The Veteran's disability of the lumbar spine with 
radiculopathy of the right lower extremity was not incurred 
in or aggravated by active service, ACDUTRA, or INACDUTRA and 
the service incurrence of arthritis may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in February 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the February 2005 letter was sent to 
the Veteran prior to the April 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a September 2007 
supplemental statement of the case (SSOC) was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  The evidence of 
record indicates that there is no evidence of an in-service 
event, injury, or disease that can be associated with the 
claimed disability, as such, the Board finds that the Veteran 
has not satisfied all elements of McLendon.  Therefore, VA is 
not required to provide him with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.6 (2009).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2009).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease) for 
the periods of ACDUTRA or INACDUTRA is not appropriate.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 
C.F.R. § 3.203 (2009), limiting the type of evidence accepted 
to verify service dates.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that he injured his back twice while on 
inactive duty weekend trainings for the Reserves in 1983 and 
requests service connection for a disability of the lumbar 
spine with radiculopathy of the right lower extremity.  

Initially the Board notes that the medical evidence of record 
clearly shows that the Veteran has a current disability.  A 
December 2006 neurosurgery consult notes that the Veteran 
suffers from severe degenerative joint disease at L4-L5, L5-
S1.  It is also noted in an October 1998 treatment record 
that the Veteran has degenerative disc disease of the lumbar 
spine with radiculopathy of the right lower extremity.  
Finally, a VAMC progress report from March 2004 indicates 
that the Veteran is currently diagnosed with degenerative 
disc disease at L4-L5 and L5-S1 according to an MRI report.  
Therefore the Board finds that the Veteran has a current 
disability.

While the Board notes that the Veteran does not contend that 
he injured himself during his period of active duty or any 
period of ACDUTRA, the Board will nonetheless address the 
issue of entitlement to service connection for a disability 
of the lumbar spine with radiculopathy of the right lower 
extremity due to his period of active service from September 
1975 to September 1979.  With no claim of an injury during a 
period of ACDUTRA and no medical evidence pertaining to any 
period of ACDUTRA, the Board will not address the Veteran's 
periods of ACDUTRA.

The Veteran's entrance examination dated February 1975 notes 
that the Veteran had a normal spine.  The next available 
medical records from his period of active service are 
clinical records for treatment of left varicocele dating from 
November 1978 to January 1979.  The records do not mention 
any problems with the Veteran's back, indeed the records note 
that the Veteran is in good general health.  As such, the 
Board finds that the Veteran's current disability of the 
lumbar spine with radiculopathy of the right lower extremity 
is not the result of his active duty service.  

The Board notes that where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  The first diagnosis 
of arthritis of the back is noted almost 10 years after the 
Veteran's separation from active service.  Therefore, service 
connection on a presumptive basis is not warranted.

Following active duty service, the January 1980 enlistment 
examination for Reserve duty listed the spine as normal.  As 
noted above, the Veteran contends that he injured his back 
while on an inactive duty weekend Reserve drill in 1983 (a 
period of INACDUTRA), indeed, the first evidence that the 
Veteran complained of a lumbar spine disability is in 
September 1983.  The medical examination report associated 
with Reserve weekend drill readiness, dated September 1983, 
notes that the Veteran stated he was currently in good health 
generally with the exception of a lower back problem which 
the Veteran stated he hurt in a motocross mishap.  
Subsequently, the medical examination report of May 1988, 
performed at Walter Reed Medical Center, noted that the 
Veteran was having periodic back pain due to a herniated disc 
caused by an accident in 1983, although the nature of the 
accident was not mentioned.  

During the September 2008 hearing, the Veteran testified that 
while on a weekend drill in August 1983, he slipped on a 
freshly mopped floor and fell down.  Later in November 1983, 
he was on another drill and felt pain in his back after 
jumping off a deuce and a half truck.  He contends that he 
weakened his back on the first fall which contributed to the 
pain he experienced after he jumped off the truck.  The 
Veteran further stated that he did not seek medical attention 
on either occasion because he did not want to take the time 
and he was trying to set an example to carry on through the 
pain.  

The Board notes the discrepancy between the stated causes of 
the Veteran's low back disability and acknowledges the 
Veteran's explanations provided in various statements, 
including statements dated February 2005 and February 2007.  
The Veteran explained that while he did have a motor cycle 
accident in October of 1983, but that the motorcycle accident 
was not the cause of his back injury, but rather served to 
exacerbate the injury he had experienced in August 1983 when 
he slipped and fell during a period of INACDUTRA.  He further 
explained that he gave the motorcycle accident as the cause 
so that he would not cause problems with regard to his 
Reserve status.  As noted above, the Veteran noted that he 
did not seek medical treatment at the time of the August 1983 
incident.  

The Board acknowledges the Veteran's statements that he did 
not seek medical attention at the time of the claimed 
incidents because he was concerned that they would not let 
him continue in the Reserves.  However, without evidence that 
the Veteran injured himself during an inactive duty drill the 
Veteran cannot be service connected for his disability of the 
lumbar spine with radiculopathy of the right lower extremity.  
The Board is bound by the VA regulations which provide that a 
Veteran must be "disabled" at the time of the injury that 
occurred during a period of INACDUTRA.  38 C.F.R. § 3.6(a), 
(d) (2009).  Given that the Veteran did not seek treatment at 
the time of his claimed injuries, there are no treatment 
records to suggest that the Veteran was disabled at the time 
of the injury and there is no evidence that the Veteran 
received follow-up treatment or voiced continuing complaints 
after the claimed August 1983 and November 1983 injuries.  
Therefore, the Board finds that the Veteran was not disabled 
at the time of these injuries and, consequently, service 
connection is not warranted.  

The veteran is asking the Board to believe him now so that he 
may obtain benefit because he was untruthful in September 
1983 so that he could benefit then by staying in the 
Reserves.  It is an awkward argument, for someone hoping to 
establish credibility, to make that they were untruthful in 
the past so they could benefit but a completely different 
story about the injury should be believed now so that they 
may benefit.  With consideration of the veteran's 
contradictory reports concerning his back injury, and his 
self serving motivation in making those reports, the Board 
concludes that his reports that any lumbar spine injury 
occurred during INACDUTRA are not credible.

Additionally, the Board acknowledges the June 2009 statement 
by a VA chiropractor providing a positive nexus between the 
Veteran's current back disorder and service related trauma.  
However, the Board also notes that the chiropractor based 
this opinion solely on the history provided by the Veteran 
and not a review of the record.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based on the recitations of a 
claimant); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (supporting clinical data or other rationale should 
accompany medical opinion).  Because the Board has found the 
veteran's report of low back injury during INACDUTRA to be 
not credible the chiropractor's statement is based upon an 
inaccurate factual basis and is found to be of no probative 
value.

Finally, consideration has been given to the Veteran's own 
contentions that he has been suffering from a low back 
disability since the August 1983 incident that occurred 
during a weekend INACDUTRA period of service.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As discussed above the Board has found the 
claim of back injury during INACDUTRA to be not credible.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, in this case, the preponderance of 
the evidence is against the Veteran's claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Veteran's claim of entitlement to 
service connection for a disability of the lumbar spine with 
radiculopathy of the right lower extremity is denied.


ORDER

Entitlement to service connection for a disability of the 
lumbar spine with radiculopathy of the right lower extremity 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


